Turner, J., dissenting: Under section 711 (b) (1) (K) (ii), deductions shall not be disallowed under section 711 (b) (1) (J) unless the taxpayer establishes that the abnormality or excess is not a consequence of an increase in gross income of the taxpayer in its base period or a decrease in the amount of some other deduction in its base period, and is not a consequence of a change at any time in the type, manner of operation, size or condition of the business engaged in by the taxpayer. In my opinion, the petitioner has not only failed to establish the things required of it under section 711 (b) (1) (K) (ii), but, to the contrary, the facts tend to show that the deductions taken for some, if not all, of the advertising, entertainment, store conference expense, retirement annuities, and group life insurance were a consequence of a change “in the type, manner of operation, size, or condition of the business engaged in by the taxpayer.” It may be, also, that some of the expenditures were a consequence of an increase in the gross income of the taxpayer in its base period. In any event, I am unable to conclude from the facts set forth in the findings herein that they were not such a consequence. I accordingly note my dissent. Disney, J., agrees with this dissent.